Citation Nr: 1101270	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-22 805	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953 
and from October 1953 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 
1951 to March 1953 and from October 1953 to January 1972.

2.	On December 28, 2010 the Board was notified by the Portland 
RO that the Veteran died in April 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the RO from which the claim originated (listed 
on the first page of this decision).  


ORDER

The appeal is dismissed.



		
T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


